Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/29/21 and 2/14/22 were filed after the mailing date of the Final Rejection on 10/7/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
The Declaration under 37 CFR 1.132 filed 2/15/22 is sufficient to overcome the rejection of claims 8-16 based upon 35 U.S.C. 112, first paragraph.
The Applicant argues that “Firstly, the presence, or absence, of the metal nickel being co-electrodeposited with copper do not ensure the attainment of the limited number of voids of the type specified in independent claim 8.  The attached Rule 132 Declaration of LAI, discussed above, makes it clear that nickel is not required in order to attain a copper foil with the limited number of voids as specified in independent claim 8.
Secondly, the differences between Chae and Song may lead the ordinary worker skilled
in the art away from their combination, thus removing the motivation to combine the nickel bearing copper foil of Song from combination with the nickel deficient Chae.
Chae indicates that the average grain size of the shiny (drum side) of the copper foil
should be 0.95 um or less; see Abstract of Chae and paragraph [0015] of the machine
translation of Chae as provided by the USPTO.  Chae includes Comparative Examples 1-3 where the average grain size of the shiny side exceeds 0.95 um. Chae further shows, in FIG. 7, which is the picture of Comparative Example 2, that the copper foil is severely curled, which is one of the problems that Chae wants to avoid by using an average grain size of 0.95 um or less.  On the other hand, Song indicates that the grain mean diameter of his shiny side is in the range of 1.0 ~ 1.5 um, and a smaller mean diameter would result in decreasing the elongation percentage, (column 3, lines 4-13) of Song.  Clearly, the grain sizes of the Song and Chae shiny sides are different and one of ordinary skill in the art would not have found it obvious to combine the teachings of Chae and Song due to such differences in grain size.”.
	In response, while the Declaration under 37 C.F.R. 1.132 filed on 2/15/22 does overcome the previously stated 112, 1st paragraph rejection of claims 8-16.  However, this Declaration is insufficient to overcome the previously stated 103 rejections of claims 8-16 because the Declaration does not provide any evidence to show that Chae by itself or in combination with Song does not inherently teach the same number of voids.  Since the Applicant maintains that nickel is not critical to forming the number of voids of the present invention, then evidence needs to be presented to show that Chae does not inherently have the same number of voids.  Independent claim 8 (as previously presented), only requires a difference in grain size that is less that 0.55 µm which is taught by the Chae reference.  In addition, the Office disagrees that Chae et al teaches away from Song et al.  Although Chae and Song each teach a different average grain size of the shiny side, the teachings of Chae and Song do not teach away from each other because the motivation to combine the references is not related to the difference in average grain size.   As previously stated in the 103 rejection, one of ordinary skill in the art would have modified the Chae electrolytic copper foil to include nickel that was electrodeposited simultaneously with the deposition of the copper foil in order to provide a copper foil that has uniform tensile strength and increased elongation percentage.  As 2, wherein each void in the number of voids is defined as void having a circular diameter of at least 0.01 µm” would be inherently be present in the electrodeposited copper foil.  Therefore, the Office maintains the contention that the Applicant has not provided any evidence to show that the combination of Chae and Song does not result in the same number of voids as the present invention.
/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729